Order appealed from unanimously affirmed, with $10 costs and disbursements to the respondent. The denial of the motion to punish for contempt was proper. (See Matter of Gill v. Schwarts, 273 App. Div. 606; Bergman v. Buechler, 249 App. Div. 553; Compton & Co. v. Williams, 248 App.-Div. 545.) With respect to that part of the order directing a reference as to the matters involved on the cross motion we feel that the facts and circumstances under which the appellant procured an assignment of the judgment should be fully developed. We do not pass upon the merits and express no opinion as to the propriety of the relief sought on the cross motion. Present — Peek, P. J., Dore, Cohn, Callahan and Van Voorhis, JJ.